Exhibit 99.2 Fourth Quarter 2015 Supplemental Information TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 5 Earnings Release Text 6 Financial Highlights 10 Balance Sheets Consolidated by quarter 11 Consolidating, by segment 12 Statements of Operations, FFO & CORE FFO Consolidated 13 Consolidated – Trailing 5 Quarters 15 Consolidating, by segment 17 Fee and Other Income 19 EBITDA and Coverage Ratios 20 Portfolio Data: Lending 22 Real Estate Summary 24 Real Estate Properties, Changes in the portfolio 26 Real Estate Properties at December 31, 2015 27 Debt Overview 29 Definitions 31 2 RAIT Financial Trust December 31, 2015 Company Information: RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and invests directly into commercial real estate properties located throughout the United States. In addition, RAIT is an asset and property manager of real estate-related assets. Corporate Headquarters 2929 Arch Street 17th Floor, Cira Centre Philadelphia, Pa 19104 Trading Symbol NYSE: “RAS” Investor Relations Contact Andres Viroslav 2929 Arch Street 17th Floor, Cira Centre Philadelphia, Pa 19104 3 Common and Preferred Stock Information: For the Three-Months Ended December31, September30, June30, March31, December31, Common: Share Price, period end $ Share Price, high $ Share Price, low $ Dividends declared $ Dividend yield, period end % Common shares outstanding Weighted Average common shares, basic Weighted Average common shares, diluted Preferred: Series A Shares outstanding Share price, period end $ $ Par, per share $ Dividend $ Yield % Series B Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series C Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series D (not publicly traded) Shares outstanding Par, per share $ Coupon % 4 Forward-Looking Statements
